June 28, 1920. The opinion of the Court was delivered by
The case shows:
"The defendant-appellant, B.C. Watkins, was arrested on the 27th day of June, 1918, under a warrant charging the buying and receiving stolen goods. At the trial of the said case, on the 14th day of February, 1919, before Magistrate J.D. Munn, the defendant pleaded not guilty and went to trial upon the merits, and after the State had rested, the defendant, through his attorneys, made a motion to dismiss said prosecution on the ground that the Court was without jurisdiction, because in the warrant there was no allegation of ownership of the property alleged to have been stolen. The evidence taken and introduced on the part of the State proved the ownership to be in B.R. McLeod, the prosecutor. The magistrate overruled the defendant's motion."
"The jury brought in a verdict of `guilty,' and the defendant was duly sentenced by the Court. The defendant appealed to the Court of General Sessions from the ruling *Page 147 
of the magistrate on the said motion to dismiss said case. Said appeal was perfected and argued before his Honor, Judge Townsend, at the Spring term of the Court of General Sessions for Lee county, and his Honor, Judge W.H. Townsend, sustained the ruling of the Court of magistrate in refusing the said motion. In due time the defendant served notice of his intention to appeal to the Supreme Court."
The case of State v. Teideman, 4 Strob. 300, is authority to sustain the judgment appealed from. There is no way to identify two sacks of guano so as to shield the appellant from another indictment for the same offense, without resorting to other evidence than the warrant itself, and this right the appellant still has at his command.
The judgment is affirmed.